DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Korean Application KR10-2019-0135604 filed on October 29th, 2019).

Response to Arguments
Applicant amended claims 16, 19, 20, 25, 28, and 29 beyond formalities and 112 Rejections.  Further, claim 34 while not amended, refers to claim 16 which was amended thus the scope of claim 34 has been changed.
Applicant added new claims 35 and 36.
Applicant amended withdrawn claims 23, 24, 29, and 32.
The pending claims are 16, 19 – 22, 25, 28 – 31, and 34 – 36 [Page 12 lines 1 – 8].

Applicant does not comment on Examiner’s Functional Analysis.  In the sole interest of brevity, since the Functional Analysis was not argued

Applicant notes the Examiner’s Foreign Priority determination and IDS consideration [Page 12 lines 9 – 12].
Applicant amended the Drawings and Specification as well as persuasive argues to overcome Examiner’s Drawing Objections [Page 12 lines 13 – 19].
Applicant amended the Specification and Title of the Invention to overcome Examiner’s Specification Objections [Page 12 line 20 – Page 13 line 2].

October 20th, 2021 [Claim Objections: Page 13 lines 3 – 16] have been fully considered but they are not persuasive.
The Applicant attempts to assert the terms “permission” and “deep” carry patentable weight, but only lists times mentioned in the Specification where no special definition is given and only the exemplary usage is given [Page 13 lines 3 – 16]. In view of the remarks, the Examiner’s positions is only affirmed in which “permission” is simply an adjective with no real weight since there is no additional steps / claim limitations beyond checking to update information.  Additionally, the “deep” term used doesn’t change the connotation in the claims used or general understanding of a neural network to one of ordinary skill in the art.
While the Applicant’s points may be understood, the Examiner respectfully disagrees and thus maintains the Objection.

Applicant contends the amendments to the claims overcome Examiner’s 112 Rejections [Page 13 line 17 – Page 14 line 1].  The Examiner notes there are no arguments to respond to regarding 112 Rejections thus the Examiner may maintain Rejections should amendments not overcome the previous Rejections.

Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner in the numbering of the points will include addressing arguments for the new claims.
First, the Applicant recites the references against the claims [Page 14 lines 2 – 8].
Second, the Applicant recites amended independent claim 1 [Page 14 lines 9 – 28] and alleges the references do not teach features of amended claim 16 [Page 15 lines 1 – 8].
Third, the Applicant contends Wang in Figures 5 and 17 do not teach features of the amended independent claim 16 [Page 15 lines 9 – 16].  The Examiner notes in view of the amended claims, the citations may be revised, but the Examiner further relied upon Figure 24 – 27 where Figures 25 – 27 
The Examiner though in view of the amended claim and in the sole interest to expedite prosecution cites an additional reference against the claims.
Fourth, the Applicant contends Minezawa does not teach features of amended claim 16 [Page 15 line 17 – Page 16 line 5].  The Applicant contends the permission information is lacking, but as argued above, the claimed “permission” does not add an additional step and just updating information meets the claim limitation and thus Minezawa Figure 16 in deciding / signaling what to update is an obvious variant of identifying information to update thus giving permission to update information in NNs.  Additionally when considering the cited Paragraphs 93 – 97 the indication of valid / invalid parameters to update is an obvious variant of the claimed “permission” feature claimed to one of ordinary skill in the art (thus permission is given to update by giving a valid update).  The Examiner though in view of the amended claim and in the sole interest to expedite prosecution cites an additional reference against the claims.
Fifth, the Applicant contends independent claim 25 is allowable for similar reasons and the dependent claims are similarly allowable [Page 16 lines 6 – 15].  The Examiner observes claim 34 though is an independent claim and thus argued similar to claim 16 as an amended independent claim (otherwise the claim changes statutory categories and would be an improper dependent claim).
	Sixth, the Applicant contends new claims 35 and 36 are allowable for at least the reasons given for the independent claims [Page 16 lines 16 – 20].
	While the Applicant’s points may be understood, to which the Examiner respectfully disagrees; the Examiner in in view of the amended claim and in the sole interest to expedite prosecution cites an additional reference against the claims.

Election/Restrictions
Claims 17 – 18, 23 – 24, 26 – 27, and 32 – 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 21st, 2021.
Applicant's election with traverse of Species XI [Page 1 lines 9 – 11] in the reply filed on June 21st, 2021 is acknowledged.
The traversal is on the ground(s) that the Applicant contends Figures 14 – 30 constitute a single grouping / embodiment of the invention [Page 1 line 12– Page 2 line 13].
This is not found persuasive because in the Applicant’s own description, every single figure is labelled as “according to an embodiment”, but not necessarily the same embodiment or even the same feature of the invention.  In view of such a multi-faceted invention drawn to disparate classifications (see the various CPC symbols given for each species in which the separate and disparate classifications justify the election requirement), the search burden has been demonstrated and contrary to Applicant’s assertions (e.g. see CPC symbols given), the Figures are not towards a single embodiment, but multiple examples and embodiments within each step of a codec thus making the election requirement / restriction proper (and beyond a reasonable number of embodiments as each step / feature is shown to have multiple examples / embodiments).  Further, the Examiner disagreements with the assignments of the claims being within the elected Figures and considers claims 17 – 18, 23 – 24, 26 – 27, and 32 – 33 as not being in the Species elected and thus withdrawn from consideration [Page 2 lines 11 – 13].  Applicant concludes arguments regarding the election requirement [Page 2 lines 14 – 17].
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 25th, 2021 were filed before the mailing date of the Final Rejection (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
th, 2020 and February 18th, 2021 were filed before the mailing date of the First Action on the Merits (mailed July 20th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 16, 19 – 22, 25, 28 – 31, and 34 – 36 are objected to because of the following informalities:
Regarding claims 16, 25, and 34, the independent claims recite “update permission information” in which the claimed “permission” appears only once in the Figures (Figure 29) and appears to be nothing more than an adjective with no additional function / meaning to the modifier of “information”, thus “permission” is not given patenatable weight in the view of explicitly treating “permission” and broadly treating information that updates a DNN / AI model is within the scope of the claim without specific regards to “permissions”.


Regarding claims 16, 25, and 34, the independent claims recite a “deep neural network”, but there is no distinction or importance given to the neural network being “deep”, thus the “deep” term is a relative term being Indefinite and is not afforded patentable weight other than being a descriptor for a neural network.
Regarding claims 19 – 22, 28 – 31, and 35 – 36 the dependent claims do not cure the deficiency of the independent claims and thus are similarly Objected.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19 – 22, 25, 28 – 31, and 34 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, the metes and bounds of the claim are indefinite as the claimed “updated DNN” does not relate to any other method step and the number of DNNs performing the encoding steps (only down-scaling / down-sampling is claimed) is Indefinite including the arrangement.  Further, there is no active / present “update” step claimed thus the feature gives indefinite metes and bounds and further makes unclear what is inventive.

Regarding claims 19 – 22, 28 – 31, and 35 – 26, the dependent claims do not cure the deficiencies of their respective dependent claim from which they depend and thus are similarly Rejected.

Regarding claim 20, the metes and bounds of the “default” is Indefinite since the “default” is not given or presented in context of an ever updating neural network model.  No default is initially given or base model / NN / DNN is given.  Thus, the “default” may be view of the model present and being updated as there is not reset to a default model or baseline model to use and further “default” appears to have little to no patentable weight.
Regarding claim 29, see claim 20 which is the method steps performed by the claimed apparatus regarding the “default” and “structure” feature claimed.
Regarding claims 21 – 22 and 30 – 31, the dependent claims do not cure the deficiencies of their respective dependent claim regarding the “default” feature claimed from which they depend from and thus are similarly Rejected.

The terms "structural loss", “complexity loss”, and “quality loss” in claim 35 are relative terms which renders the claim indefinite. The term "loss" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 36, the metes and bounds of the “structural loss”, “complexity loss”, and “quality loss” are Indefinite.
Regarding claim 36, the metes and bounds regarding how many of the “loss information” are required where in view of Specification Paragraphs 210 – 215 at least show either 1, 2, or 3 of the loss information are needed / required by the claim.
Regarding claim 35, the metes and bounds of the “obtain” and “transmit” steps are Indefinite as to when or how the “obtain” of the loss information is performed and what comparison is made thus the “transmit” limitation has Indefinite metes and bounds since the thing trained is Indefinite as there no 
Regarding claim 36, the metes and bounds of the “total variance value” is Indefinite as the Specification support in Paragraph 206 does not relate the total variance to the bit rate but instead to the “spatial complexity” and not “structural loss”.
The Examiner notes should claim 36 be incorporated into claim 35 then the Indefinite Rejection regarding the “complexity loss” and “quality loss” Indefinite Rejection against claim 36, but not regarding “structural loss” or the issue of the number of.
The term "degree" in claim 36 is a relative term which renders the claim indefinite. The term "degree" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 36, the “second DNN” has indefinite metes and bounds as no function, purpose, or inputs are provided to describe the DNN and could be regarded as part of an adaptive NN or GAN (adversarial network).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, 25, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (US Patent #10,499,069 B2 referred to as “Wang” throughout), and further in view of Minezawa (WO2021/059476 A1 referred to as “Minezawa” throughout) [Cited in the Non-Final Rejection mailed July 20th, 2021] and Xu, et al. (US PG PUB 2020/0145692 A1 referred to as “Xu” throughout in which citations will come from the US PG PUB in lieu of WO2019/001108A1 in which the US PG PUB serves as the translation of the PCT Publication).
Regarding claim 28, see claim 19 which is the method steps performed by the claimed apparatus.
Regarding claim 34, see claim 16 which is the method steps performed by the claimed program.

Regarding claim 16, Wang teaches downscaling an image with a neural network (NN) (a deep convolution neural network (CNN) is used by Wang rendering obvious the use of DNNs (deep neural networks)) before encoding and then transmitting the model to the decoder (or information about the model) so the image may be up-scaled.  Minezawa teaches signaling parameters to update NNs and incorporating NNs into encoding and decoding processes signaling the updated information to the NNs in encoders / decoders.  Xu teaches encoders selecting sampling rates / resolutions to use for encoding processes.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the invention of Wang to incorporate the signaling of the neural network information as taught by Minezawa and to incorporate the down sampling / scaling neural network techniques as taught by Xu.
The Examiner notes the use of NN / CNN / deep convolutional neural networks as taught by Wang in at least Column 68 lines 25 – 48 (deep super resolution CNN) renders obvious all claims regarding a DNN as an obvious variant to one of ordinary skill in the art.  The combination teaches
obtaining deep neural network (DNN) setting information of a DNN [Wang Figures 5 – 6, 17 – 20 (see at least reference characters 1710 – 1740 with the down-sampling of frames and generation of the models / CNN / NN) and 24 – 27 (see at least reference characters 2410, 2520, 2610, and 210 (transmission of a model and down-sampled data to a decoder / reconstruction unit)) as well as Column 6 lines 16 – 48 (initializing the model / NN to use) and Column 31 lines 15 – 44 (initializing a model to update), Column 44 lines 31 – 64 (mode initialization with down-sampled data considered), Column 48 lines 8 – 67 (down-sampling an image for analysis / processing and later up-sampling / restore to original resolution using a CNN / NN to combine with Xu’s NN for down-sampling (to incorporate into Wang’s framework for updating models)), Column 62 line 45 – Column 63 line 22 (down-sampling using a model / NN to reduce data to transmit) and Column 70 lines 28 – 64; Minezawa Figures 2 – 3 and 15 – 18 (obtaining update / setting information of a NN / CNN / DNN) as well as Paragraphs 17 – 20 (NN for super resolution including resolution conversion – combining with Wang’s down-sampling and transmission of information and incorporating model development techniques for downscaling by Xu); Xu Figures 3 and 6 (see at least reference characters 602, 603, and 605) as well as Paragraphs 68 – 71 (NN / CNN / DNN for down sampling an image for encoding obtaining previous models / parameters to update for current input), 92 – 95 (initial model information an obvious variant of the setting information (e.g. Paragraph 94) or use predetermined initializations / settings) and 98 – 102 (updating the DNN / information generation to update the DNN)];
generating DNN update permission information indicating whether one or more pieces of the DNN setting information are updated [Wang Figures 5 – 6, 17 – 20 (see at least reference characters 1710 – 1740 with the down-sampling of frames and generation of the models / CNN / NN) and 24 – 27 (see at least reference characters 2410, 2520, 2610, and 210 (transmission of a model and down-sampled data to a decoder / reconstruction unit)) as well as Column 40 lines 11 – 51 (transmitting NN information with image data for reconstruction); Column 50 line 39 – Column 51 line 21 (updating information / information to update a network with – combine with Minezawa); Column 55 lines 24 – 51 (transmitting model for updating); Column 69 lines 31 – 62 and Column 70 lines 45 – 67 (deciding to transmit model information or not / setting permissions); Minezawa Figures 2 – 4 (see at least reference character 11), 15 – 19 as well as Paragraphs 39 – 47 (encoder generating parameters of NN to use), 84 – 
based on the DNN update permission information indicating that the one or more pieces of DNN setting information are updated obtaining a first image by performing down-scaling on an original image using an updated DNN [Wang Figures 5 – 7, 17 – 20 (see at least reference characters 1710 – 1740 with the down-sampling of frames and generation of the models / CNN / NN) and 24 – 27 (see at least reference characters 2410, 2520, 2610, and 210 (transmission of a model and down-sampled data to a decoder / reconstruction unit)) as well as Column 42 lines 6 – 33 (down sampling determinations – combine with Xu’s NN techniques and parameters), Column 48 lines 8 – 67 (down-sampling an image for analysis / processing and later up-sampling / restore to original resolution using a CNN / NN), Column 62 line 45 – Column 63 line 22 (down-sampling using a model / NN to reduce data to transmit) and Column 70 lines 28 – 64; Minezawa Figures 2 – 3 and 15 – 18 (obtaining update / setting information of a NN / CNN / DNN) as well as Paragraphs 17 – 20 (NN for super resolution including resolution conversion (including CNN / GAN / adaptive NNs) – combining with Wang’s down-sampling and transmission of information and incorporating model development techniques for downscaling by Xu); Xu Figures 3 and 6 (see at least reference characters 603 and 604) as well as Paragraphs 68 – 71 (NN / CNN / DNN for down sampling an image for encoding obtaining previous models / parameters to update for current input), 92 – 95 (initial model information an obvious variant of the setting information)), 98 – 102 (updating the DNN / information generation to update the DNN), 108 – 112 (down-sampling determination with the NN using to test / determine which resolution setting to use), 112 – 117 (details of sampling determination (reference character 604))];
generating DNN update information including the one or more pieces of the DNN setting information that are updated based on the updated DNN [Wang Figures 5 – 7, 17 – 20 (see at least reference characters 1710 – 1740 with the down-sampling of frames and generation of the models / CNN / NN) and 24 – 27 (see at least reference characters 2410, 2520, 2610, and 210 (transmission of a model and down-sampled data to a decoder / reconstruction unit)) as well as Column 40 lines 11 – 51 (transmitting NN information with image data for reconstruction); Column 49 line 39 – Column 50 line 21 (updating information / information to update a network with – combine with Minezawa); Column 55 lines 24 – 51 (transmitting model for updating); Minezawa Figures 5 – 7, 15 – 19 as well as Paragraphs 17 – 20 (various NNs to use including GAN / adversarial networks and CNNs which can adapt / update based on the update information); 33 – 46 (updating NNs including weights for layers), 63 – 67 (updating NN information and particulars of different NNs), 84 – 87 (updating NN information), 93 – 97 (signaling with information whether to update NN information or not for each NN / model used), and 103 – 109 (decoder receiving information to update NNs that need updating rendering obvious permission given to update the NN / DNN); Xu Figures 3 and 6 (see at least reference characters 604, 605 and 606) as well as Paragraphs 74 – 80 (generate parameters about the NN / model to transmit as the auxiliary information / parameter – to supplement in combination with the information of Wang) ad 98 – 102 (updating NNs based on update information)];
generating a bitstream including image data of the first image and AI data including at least one from among the DNN update permission information, and the DNN update information [See previous two limitations for citations of the “generating […] DNN update permission information” and the “DNN update information” and additionally to render obvious the bitstream generation Wang Figures 5 – 6, 12 (see at least reference character 1250) and 17 – 20 and 24 – 27 (see the received / transmitted package as input) as well as Column 55 lines 29 – 63 (transmission); Minezawa Figures 3 – 5 (see at least reference character 11 and the bitstream output for a decoder / reconstruction unit) and 15 – 19 as well as Paragraphs 79 – 85 (coded data generated for the bitstream / encoder output), 106 – 117 (output formation / signaling in a network rendering obvious the use of a bitstream processed); Xu Figures 3 and 6 (see at least reference characters 604, 605 and 606) as well as Paragraphs 74 – 80 (generate parameters about the NN / model to transmit as the auxiliary information / parameter – to supplement in combination with the information of Wang)].
The motivation to combine Minezawa with Wang is to combine features in the same / related field of invention of configuring neural networks in codecs [Minezawa Paragraphs 1 and 6 – 7] in order to reduce the amount of data needed to be transmitted between the encoder and the decoder thus 
The motivation to combine Xu with Minezawa and Wang is to combine features in the same / related field of invention of video processing [Xu Paragraph 2] in order to improve transmission or video by adapting the resolution (down scaling) for the encoding process using machine learning [Xu Paragraphs 3 – 7 where the Examiner observes at least KSR Rationales (D) or (F) are applicable].
This is the motivation to combine Wang, Minezawa, and Xu which will be used throughout the Rejection.

Regarding claim 19, Wang teaches downscaling an image with a neural network (NN) (a deep convolution neural network (CNN) is used by Wang rendering obvious the use of DNNs (deep neural networks)) before encoding and then transmitting the model to the decoder (or information about the model) so the image may be up-scaled.  Minezawa teaches signaling parameters to update NNs and incorporating NNs into encoding and decoding processes signaling the updated information to the NNs in encoders / decoders.  Xu teaches encoders selecting sampling rates / resolutions to use for encoding processes.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the invention of Wang to incorporate the signaling of the neural network information as taught by Minezawa and to incorporate the down sampling / scaling neural network techniques as taught by Xu.
The Examiner notes the use of NN / CNN / deep convolutional neural networks as taught by Wang in at least Column 68 lines 25 – 48 (deep super resolution CNN) renders obvious all claims regarding a DNN as an obvious variant to one of ordinary skill in the art.  The combination teaches
wherein the DNN update information comprises at least one of layer number information indicating a number of layers included in the DNN, input channel information indicating a number of input channels in each of the layers, output channel information indicating a number of output channels in each layer, filter kernel size information indicating a size of a filter kernel in each layer, weight information indicating weights of the filter kernel, or bias information indicating a bias for adjusting an output of the filter kernel [Minezawa Figures 5 – 7 and 15 – 19 (layers and weights updated at least) as well as Paragraphs 29 – 37 (layer and weight update information) and 63 – 72 (updating nodes and weights in the NN), and 96 – 104 (signaling layer update information and if need to update)].
Please see claim 16 for the motivation to combine Wang, Minezawa, and Xu.

Regarding claim 25, Wang teaches downscaling an image with a neural network (NN) (a deep convolution neural network (CNN) is used by Wang rendering obvious the use of DNNs (deep neural networks)) before encoding and then transmitting the model to the decoder (or information about the model) so the image may be up-scaled.  Minezawa teaches signaling parameters to update NNs and incorporating NNs into encoding and decoding processes signaling the updated information to the NNs in encoders / decoders.  Xu teaches encoders selecting sampling rates / resolutions to use for encoding processes.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the invention of Wang to incorporate the signaling of the neural network information as taught by Minezawa and to incorporate the down sampling / scaling neural network techniques as taught by Xu.
The Examiner notes the use of NN / CNN / deep convolutional neural networks as taught by Wang in at least Column 68 lines 25 – 48 (deep super resolution CNN) renders obvious all claims regarding a DNN as an obvious variant to one of ordinary skill in the art.  The combination teaches
a processor [Wang Figure 27 (see at least reference character 2735) as well as Column 36 lines 18 – 52 (computer program product – combinable with Minezawa) and Column 52 line 54 – Column 53 line 14; Minezawa Figure 20 (see at least reference character 301) as well as Paragraphs 111 – 118 (memory and processor implementations of the codec with NNs)] configured to:
obtain deep neural network (DNN) setting information of a DNN [Wang Figures 5 – 6, 17 – 20 (see at least reference characters 1710 – 1740 with the down-sampling of frames and generation of the models / CNN / NN) and 24 – 27 (see at least reference characters 2410, 2520, 2610, and 210 (transmission of a model and down-sampled data to a decoder / reconstruction unit)) as well as Column 6 lines 16 – 48 (initializing the model / NN to use) and Column 31 lines 15 – 44 (initializing a model to update), Column 44 lines 31 – 64 (mode initialization with down-sampled data considered), Column 48 lines 8 – 67 (down-sampling an image for analysis / processing and later up-sampling / restore to original resolution using a CNN / NN to combine with Xu’s NN for down-sampling (to incorporate into Wang’s framework for updating models)), Column 62 line 45 – Column 63 line 22 (down-sampling using a model / NN to reduce data to transmit) and Column 70 lines 28 – 64; Minezawa Figures 2 – 3 and 15 – 18 (obtaining update / setting information of a NN / CNN / DNN) as well as Paragraphs 17 – 20 (NN for super resolution including resolution conversion – combining with Wang’s down-sampling and transmission of information and incorporating model development techniques for downscaling by Xu); Xu Figures 3 and 6 (see at least reference characters 602, 603, and 605) as well as Paragraphs 68 – 71 (NN / CNN / DNN for down sampling an image for encoding obtaining previous models / parameters to update for current input), 92 – 95 (initial model information an obvious variant of the setting information (e.g. Paragraph 94) or use predetermined initializations / settings) and 98 – 102 (updating the DNN / information generation to update the DNN)];
generate DNN update permission information indicating whether one or more pieces of the DNN setting information are updated [Wang Figures 5 – 6, 17 – 20 (see at least reference characters 1710 – 1740 with the down-sampling of frames and generation of the models / CNN / NN) and 24 – 27 (see at least reference characters 2410, 2520, 2610, and 210 (transmission of a model and down-sampled data to a decoder / reconstruction unit)) as well as Column 40 lines 11 – 51 (transmitting NN information with image data for reconstruction); Column 50 line 39 – Column 51 line 21 (updating information / information to update a network with – combine with Minezawa); Column 55 lines 24 – 51 (transmitting model for updating); Column 69 lines 31 – 62 and Column 70 lines 45 – 67 (deciding to transmit model information or not / setting permissions); Minezawa Figures 2 – 4 (see at least reference character 11), 15 – 19 as well as Paragraphs 39 – 47 (encoder generating parameters of NN to use), 84 – 87 (updating NN information), 93 – 97 (signaling with information whether to update NN information or not for each NN / model used indicating necessary updates), and 103 – 109 (decoder receiving information to update NNs that need updating rendering obvious permission given to update the NN / DNN); Xu Figure 6 as well as Paragraphs 68 – 73 (training / updating the NN for resolution/ sampling determination) and 98 – 102 (updating weights / generating information for the auxiliary parameter to signal updates)];
based on the DNN update permission information indicating that the one or more pieces of DNN setting information are updated obtain a first image by performing down-scaling on an original image using an updated DNN [Wang Figures 5 – 7, 17 – 20 (see at least reference characters 1710 – 1740 with the down-sampling of frames and generation of the models / CNN / NN) and 24 – 27 (see at least reference characters 2410, 2520, 2610, and 210 (transmission of a model and down-sampled data to a decoder / reconstruction unit)) as well as Column 42 lines 6 – 33 (down sampling determinations – combine with Xu’s NN techniques and parameters), Column 48 lines 8 – 67 (down-sampling an image for analysis / processing and later up-sampling / restore to original resolution using a CNN / NN), Column 62 line 45 – Column 63 line 22 (down-sampling using a model / NN to reduce data to transmit) and Column 70 lines 28 – 64; Minezawa Figures 2 – 3 and 15 – 18 (obtaining update / setting information of a NN / CNN / DNN) as well as Paragraphs 17 – 20 (NN for super resolution including resolution conversion (including CNN / GAN / adaptive NNs) – combining with Wang’s down-sampling and transmission of information and incorporating model development techniques for downscaling by Xu); Xu Figures 3 and 6 (see at least reference characters 603 and 604) as well as Paragraphs 68 – 71 (NN / CNN / DNN for down sampling an image for encoding obtaining previous models / parameters to update for current input), 92 – 95 (initial model information an obvious variant of the setting information)), 98 – 102 (updating the DNN / information generation to update the DNN), 108 – 112 (down-sampling determination with the NN using to test / determine which resolution setting to use), 112 – 117 (details of sampling determination (reference character 604))];
generate DNN update information including the one or more pieces of the DNN setting information that are updated based on the updated DNN [Wang Figures 5 – 7, 17 – 20 (see at least reference characters 1710 – 1740 with the down-sampling of frames and generation of the models / CNN / NN) and 24 – 27 (see at least reference characters 2410, 2520, 2610, and 210 (transmission of a model and down-sampled data to a decoder / reconstruction unit)) as well as Column 40 lines 11 – 51 (transmitting NN information with image data for reconstruction); Column 49 line 39 – Column 50 line 21 (updating information / information to update a network with – combine with Minezawa); Column 55 lines 24 – 51 (transmitting model for updating); Minezawa Figures 5 – 7, 15 – 19 as well as Paragraphs 17 – 20 (various NNs to use including GAN / adversarial networks and CNNs which can adapt / update based on the update information); 33 – 46 (updating NNs including weights for layers), 63 – 67 (updating NN information and particulars of different NNs), 84 – 87 (updating NN information), 93 – 97 (signaling with information whether to update NN information or not for each NN / model used), and 103 – 109 (decoder receiving information to update NNs that need updating rendering obvious permission given to update the NN / DNN); Xu Figures 3 and 6 (see at least reference characters 604, 605 and 606) as well as Paragraphs 74 – 80 (generate parameters about the NN / model to transmit as the auxiliary information / parameter – to supplement in combination with the information of Wang) ad 98 – 102 (updating NNs based on update information)];
generate a bitstream including image data of the first image and AI data including at least one from among the DNN update permission information, and the DNN update information [See previous two limitations for citations of the “generating […] DNN update permission information” and the “DNN update information” and additionally to render obvious the bitstream generation Wang Figures 5 – 6, 12 (see at least reference character 1250) and 17 – 20 and 24 – 27 (see the received / transmitted package as input) as well as Column 55 lines 29 – 63 (transmission); Minezawa Figures 3 – 5 (see at least reference character 11 and the bitstream output for a decoder / reconstruction unit) and 15 – 19 as well as Paragraphs 79 – 85 (coded data generated for the bitstream / encoder output), 106 – 117 (output formation / signaling in a network rendering obvious the use of a bitstream processed); Xu Figures 3 and 6 (see at least reference characters 604, 605 and 606) as well as Paragraphs 74 – 80 (generate parameters about the NN / model to transmit as the auxiliary information / parameter – to supplement in combination with the information of Wang)].

Please see claim 16 for the motivation to combine Wang, Minezawa, and Xu which is the method performed the steps of the claimed apparatus.

Claims 20 – 22 and 29 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Minezawa, Xu, and further in view of Aytekin, et al. (US PG PUB 2020/0311551 A1 referred to as “Aytekin” throughout).
Regarding claim 29, see claim 20 which is the method steps performed by the claimed apparatus.

Regarding claim 31, see claim 22 which is the method steps performed by the claimed apparatus.

Regarding claim 20, Wang teaches downscaling an image with a neural network (NN) (a deep convolution neural network (CNN) is used by Wang rendering obvious the use of DNNs (deep neural networks)) before encoding and then transmitting the model to the decoder (or information about the model) so the image may be up-scaled.  Minezawa teaches signaling parameters to update NNs and incorporating NNs into encoding and decoding processes signaling the updated information to the NNs in encoders / decoders.  Xu teaches encoders selecting sampling rates / resolutions to use for encoding processes.  Aytekin teaches resetting values / weights of a NN to default / initial values. 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the invention of Wang to incorporate the signaling of the neural network information as taught by Minezawa and to incorporate the down sampling / scaling neural network techniques as taught by Xu with the resetting / use of default values as taught by Aytekin..
The Examiner notes the use of NN / CNN / deep convolutional neural networks as taught by Wang in at least Column 68 lines 25 – 48 (deep super resolution CNN) renders obvious all claims regarding a DNN as an obvious variant to one of ordinary skill in the art.  The combination teaches
generating DNN reuse permission information indicating whether a default DNN is reused for updating DNN setting information [Wang Figures 9 – 12 (see at least reference characters 1050, 1110, and 1250 (original / default models transmitted and signaling of such) as well as Column 63 line 40 – Column 64 line 49 (transmitting model including first / base / default model); Minezawa Figures 5 – 7 and 15 – 19 (see encoder as reference character 11 to generate the flags) as well as Paragraphs 60 – 67 (resetting flags for signaling NN information); Xu Figures 3 and 6 (see at least reference characters 602, 603, and 605) as well as Paragraphs 68 – 71 (NN / CNN / DNN for down sampling an image for encoding obtaining previous models / parameters to update for current input), 92 – 95 (initial model information an obvious variant of the setting information (e.g. Paragraph 94) or use predetermined initializations / settings) and 98 – 102 (updating the DNN / information generation to update the DNN); Aytekin Figures 5 
based on the DNN reuse permission information indicating that the default DNN is reused for updating the DNN setting information, generating reference DNN index information indicating an index of the default DNN of which information is reused [Wang Figures 5 – 6, 9 – 12 (see at least reference characters 1050, 1110, and 1250 (original / default models transmitted and signaling of such)), 17 – 20 and 24 – 27 (see at least reference characters 2440, 2550, 2630, and 210 (transmission of a model to a decoder / reconstruction unit)) as well as Column 40 lines 11 – 51 (transmitting NN information with image data for reconstruction); Column 50 line 39 – Column 51 line 21 (updating information / information to update a network with – combine with Minezawa); Column 55 lines 24 – 51 (transmitting model for updating including an original / baseline model); Minezawa Figures 5 – 7, 15 – 19 (see at least Figures 16 – 18 for the indexing of the layers of the NN to update used to decode / reconstruct images and reference character 11 (encoder) to generate information) as well as Paragraphs 33 – 46 (updating NNs including weights for layers and indexing layers), 60 – 67 (updating / resetting NN information), 75 – 78 (indexing various parts of each NN), 84 – 97 (signaling with information whether to update NN information (e.g. number of layers and weights in layers including indexes for layers to use) or not for each NN / model used), and 103 – 109 (decoder receiving information to update NNs that need updating rendering obvious permission given to update the NN / DNN); Xu Figures 3 and 6 (see at least reference characters 602, 603, and 605) as well as Paragraphs 68 – 71 (NN / CNN / DNN for down sampling an image for encoding obtaining previous models / parameters to update for current input), 92 – 95 (initial model information an obvious variant of the setting information (e.g. Paragraph 94) or use predetermined initializations / settings) and 98 – 102 (updating the DNN / information generation to update the DNN); Aytekin Figures 5 – 6 as well as Paragraphs 107 – 109 (indexing in the NN), 165 – 170 (resetting neural networks / weights used in the neural network to initial / default values with the weights indexed to access – nexus with Minezawa) and 179 – 182].
Please see claim 16 for the motivation to combine Wang, Minezawa, and Xu.
The motivation to combine Aytekin with Xu, Minezawa, and Wang is to combine features in the same / related field of invention of neural networks for image processing [Aytekin Paragraphs 4 – 5] in 
This is the motivation to combine Wang, Minezawa, Xu, and Aytekin which will be sued throughout the Rejection.

Regarding claim 21, Wang teaches downscaling an image with a neural network (NN) (a deep convolution neural network (CNN) is used by Wang rendering obvious the use of DNNs (deep neural networks)) before encoding and then transmitting the model to the decoder (or information about the model) so the image may be up-scaled.  Minezawa teaches signaling parameters to update NNs and incorporating NNs into encoding and decoding processes signaling the updated information to the NNs in encoders / decoders.  Xu teaches encoders selecting sampling rates / resolutions to use for encoding processes.  Aytekin teaches resetting values / weights of a NN to default / initial values. 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the invention of Wang to incorporate the signaling of the neural network information as taught by Minezawa and to incorporate the down sampling / scaling neural network techniques as taught by Xu with the resetting / use of default values as taught by Aytekin.
The Examiner notes the use of NN / CNN / deep convolutional neural networks as taught by Wang in at least Column 68 lines 25 – 48 (deep super resolution CNN) renders obvious all claims regarding a DNN as an obvious variant to one of ordinary skill in the art.  The combination teaches
wherein the reference DNN index information is generated to determine a number of layers, a number of input channels in each of the layers, a number of output channels in each layer, and a size of a filter kernel of each layer according to a number of default layers in the default DNN indicated by the reference DNN index information, a number of default input channels in each of the default layers, a number of output channels in each default layer, and a size of a filter kernel of each default layer, and the DNN update information is used to determine weights and a bias of the filter kernel in the updated DNN setting information [Minezawa Figures 2 and 9 (neural networks in which Fig. 15 – 19 modify the parameters of the network and the Examiner observes the figures render obvious all outputs from one 
Please see claim 20 for the motivation to combine Wang, Minezawa, Xu, and Aytekin.

Regarding claim 22, Wang teaches downscaling an image with a neural network (NN) (a deep convolution neural network (CNN) is used by Wang rendering obvious the use of DNNs (deep neural networks)) before encoding and then transmitting the model to the decoder (or information about the model) so the image may be up-scaled.  Minezawa teaches signaling parameters to update NNs and incorporating NNs into encoding and decoding processes signaling the updated information to the NNs in encoders / decoders.  Xu teaches encoders selecting sampling rates / resolutions to use for encoding processes.  Aytekin teaches resetting values / weights of a NN to default / initial values. 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the invention of Wang to incorporate the signaling of the neural network information as taught by Minezawa and to incorporate the down sampling / scaling neural network techniques as taught by Xu with the resetting / use of default values as taught by Aytekin.
The Examiner notes the use of NN / CNN / deep convolutional neural networks as taught by Wang in at least Column 68 lines 25 – 48 (deep super resolution CNN) renders obvious all claims regarding a DNN as an obvious variant to one of ordinary skill in the art.  The combination teaches
wherein the DNN update information comprises at least one of weight information indicating the weights of the filter kernel or bias information indicating the bias for adjusting an output of the filter kernel [Wang Figure 8 as well as Column 47 line 32 – Column 48 line 16 (weights and biases in the network to signal) and Column 66 lines 3 – 25 (kernel for the NN to use for activation functions); Minezawa Figures 2, 9, and 15 – 19 (signaling information for the neural networks in Figures 2 and 9) as well as Paragraphs 15, 72 – 80 (signaling kernel information), 93 – 99 (bias and weights signaled), and 107 – 111 (weight / bias per layer signaled)],
the weight information indicates a difference between weights respectively in the default DNN and an updated DNN [See claim 20 for citations of the “default” NN and additionally Minezawa in Paragraphs 61 – 70 (differences between weights coded for transmission) renders obvious using differences between models being signaled)], and
the bias information indicates a difference between biases respectively in the default DNN and the updated DNN [See claim 20 for citations of the “default” NN and additionally Minezawa in Paragraphs 15, 61 – 70 (differences between weights coded for transmission) renders obvious using differences between models being signaled), 94 – 98 (bias and weight values are interchangeable / included thus the differential signaling taught for weights is also taught for bias values), and 107].
Please see claim 20 for the motivation to combine Wang, Minezawa, Xu, and Aytekin.

Claims 35 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Minezawa, Xu as applied to claim 16 above, and further in view of Mabey, et al. (US PG PUB 2005/0018768 A1 referred to as “Mabey” throughout).
Regarding claim 35, Wang teaches downscaling an image with a neural network (NN) (a deep convolution neural network (CNN) is used by Wang rendering obvious the use of DNNs (deep neural networks)) before encoding and then transmitting the model to the decoder (or information about the model) so the image may be up-scaled.  Minezawa teaches signaling parameters to update NNs and incorporating NNs into encoding and decoding processes signaling the updated information to the NNs in encoders / decoders.  Xu teaches encoders selecting sampling rates / resolutions to use for encoding processes.  Mabey teaches adapting NNs to various parameters including bit rate and image quality considerations.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the invention of Wang to incorporate the signaling of the neural network information as taught by Minezawa and to incorporate the down sampling / scaling neural network techniques as taught by Xu with parameters to adapt the neural network(s) by as taught / suggested by Mabey.

obtaining loss information comprising structural loss information, complexity loss information and quality loss information [Wang Figures 9 – 12 (see at least reference characters 1030), 17 – 20, and 24 – 28 (see at least reference characters 2530) as well as Column 56 lines 27 – 59 (metrics for analysis include quality considerations (e.g. SSIM), error (structural loss), or complexity (bits consumed)), Column 62 line 45 – Column 63 line 39 (modified model developed – nexus with Mabey), Column 67 lines 21 – 61 (metrics to train classifiers / models / NNs) and Column 68 lines 25 – 61 (deep learning of image / considerations in deep learning based on metrics / loss information); Minezawa Paragraph 22 – 23, 30 – 34 (learning / updates to NN are based on an evaluation value / loss function), 37, 83 (coding errors / structural loss used in learning for NNs); Xu Figure 3 and 6 as well as Paragraphs 101 – 103 (training to optimize a cost function including residual considerations); Mabey Figures 11 – 12 and 15 – 16 as well as Paragraphs 52 – 56 (NN used to achieve compression goals based on loss of data), 60 – 63 (various loss metrics), 72, 96 – 100 (various loss metrics to use for training including bit rate), and 125 – 134 (NN trained based on error / loss information)]; and
training the DNN setting information based on the loss information [Wang Figures 9 – 12 (see at least reference characters 1030), 17 – 20, and 24 – 28 (see at least reference characters 2530) as well as Column 56 lines 27 – 59 (metrics for analysis include quality considerations (e.g. SSIM), error (structural loss), or complexity (bits consumed)), Column 62 line 45 – Column 63 line 39 (modified model developed – nexus with Mabey), Column 67 lines 21 – 61 (metrics to train classifiers / models / NNs rendering obvious the transmit feature claimed) and Column 68 lines 25 – 61 (deep learning of image / considerations in deep learning based on metrics / loss information rending obvious the “transmit” feature claimed); Minezawa Paragraph 22 – 23, 30 – 34 (learning / updates to NN are based on an evaluation value / loss function), 37, 83 (coding errors / structural loss used in learning for NNs); Xu Figure 3 and 6 as well as Paragraphs 101 – 103 (training to optimize a cost function including residual considerations); Mabey Figures 11 – 12 and 15 – 16 as well as Paragraphs 52 – 56 (NN used to achieve compression goals based on loss of data), 60 – 63 (various loss metrics), 72, 96 – 100 (various loss metrics to use for 
Please see claim 16 for the motivation to combine Wang, Minezawa, and Xu.
The motivation to combine Mabey with Xu, Minezawa and Wang is to combine features in the same / related field of invention of video signal processing [Mabey Paragraph 2] in order to improve bandwidth utilization with quality considerations [Mabey Paragraphs 8 – 11 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Mabey, Minezawa, Xu, and Wang which will be used throughout the Rejection.

Regarding claim 36, Wang teaches downscaling an image with a neural network (NN) (a deep convolution neural network (CNN) is used by Wang rendering obvious the use of DNNs (deep neural networks)) before encoding and then transmitting the model to the decoder (or information about the model) so the image may be up-scaled.  Minezawa teaches signaling parameters to update NNs and incorporating NNs into encoding and decoding processes signaling the updated information to the NNs in encoders / decoders.  Xu teaches encoders selecting sampling rates / resolutions to use for encoding processes.  Mabey teaches adapting NNs to various parameters including bit rate and image quality considerations.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the invention of Wang to incorporate the signaling of the neural network information as taught by Minezawa and to incorporate the down sampling / scaling neural network techniques as taught by Xu with parameters to adapt the neural network(s) by as taught / suggested by Mabey.
The Examiner notes the use of NN / CNN / deep convolutional neural networks as taught by Wang in at least Column 68 lines 25 – 48 (deep super resolution CNN) renders obvious all claims regarding a DNN as an obvious variant to one of ordinary skill in the art.  The combination teaches
the structural loss information indicates a degree to which an original image is maintained in the first image [Wang Figures 9 – 12 (see at least reference characters 1030), 17 – 20, and 24 – 28 (see at 
wherein the complexity loss information indicates a total variance value in a bitrate of the image data of the first image from a bitrate of the original image [Wang Figures 9 – 12 (see at least reference characters 1030), 17 – 20, and 24 – 28 (see at least reference characters 2530) as well as Column 56 lines 27 – 59 (metrics for analysis include quality considerations (e.g. SSIM), error (structural loss), or complexity (bits consumed)), Column 62 line 45 – Column 63 line 39 (modified model developed – nexus with Mabey), Column 66 lines 3 – 22 (bitrate considerations) Column 67 lines 21 – 61 (metrics to train classifiers / models / NNs) and Column 68 lines 25 – 61 (deep learning of image / considerations in deep learning based on metrics / loss information); Minezawa Paragraph 22 – 23, 30 – 34 (learning / updates to NN are based on an evaluation value / loss function), 37, 83 (coding errors / structural loss used in learning for NNs); Mabey Figures 11 – 12 and 15 – 16 as well as Paragraphs 52 – 56 (NN used to achieve compression goals based on loss of data), 60 – 63 (various loss metrics), 72, 96 – 100 (various loss metrics to use for training including bit rate), Table 2 (see variance of the bit rate as a parameter for training / learning in the NN), and 125 – 134 (NN trained based on error / loss information)], and
wherein the quality loss information comprises at least one of an L1-norm value, an L2- norm value, a Structural Similarity (SSIM) value, a Peak Signal-To-Noise Ratio-Human Vision System (PSNR-HVS) value, an Multiscale SSIM (MS-SSIM) value, a Variance Inflation Factor (VIF) value, or a Video Multimethod Assessment Fusion (VMAF) value, of a difference between the original image an image output by a second DNN [Wang Figures 9 – 12 (see at least reference characters 1030), 17 – 20, and 24 – 28 (see at least reference characters 2530) as well as Column 56 lines 27 – 59 (metrics for analysis include quality considerations (e.g. SSIM), error (structural loss), or complexity (bits consumed)), Column 62 line 45 – Column 63 line 39 (modified model developed – nexus with Mabey), Column 66 lines 3 – 22 (bitrate considerations) Column 67 lines 21 – 61 (metrics to train classifiers / models / NNs) and Column 68 lines 25 – 61 (deep learning of image / considerations in deep learning based SSIM or PSNR and other subjective quality measures); Minezawa Paragraph 22 – 23, 30 – 34 (learning / updates to NN are based on an evaluation value / loss function), 37, 83 – 85 (object tracking errors (e.g. by SIFT) used in learning for NNs); Xu Figure 3 and 6 as well as Paragraphs 101 – 103 (training to optimize a cost function including residual considerations); Mabey Figures 11 – 12 and 15 – 16 as well as Paragraphs 52 – 56 (NN used to achieve compression goals based on loss of data), 60 – 63 (various loss metrics such as differences between images and JND), 72, 96 – 100 (various loss metrics to use for training including bit rate), Table 2 (see variance of the bit rate as a parameter for training / learning in the NN), and 125 – 134 (NN trained based on error / loss information)].

Please see claim 35 for the motivation to combine Wang, Minezawa, Xu, and Mabey.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Karras, et al (US PG PUB 2021/0049468 A1 referred to as “Karras” throughout) teaches in Fig. 6C reference character 655 signaling NN information for the networks in Figure 2 (subfigure included) to process images with NN / DNNs.  Kim, et al. (US PG PUB 2020/0221242 A1 referred to as “Kim 42” throughout) teaches in Figure 7 and Paragraphs 53 and 217 signaling NN / DNN information for the updates to parameters (e.g. weights and biases).  Nam, et al. (US PG PUB 2020/0211172 A1 referred to as “Nam” throughout) in Figure 7 and Paragraphs 209 – 223 teach the use of NNs with resolution determination for coding and setting parameters.  Chakravarty, et al. (US PG PUB 2020/0097724 A1 .
Related cases which could raise ODP / Double Patenting Issues based on amendments made to the claims: Lee, et al. (US PG PUB 2021/0176490 A1 referred to as “Lee” throughout); Kim, et al. (US PG PUB 2020/0126262 A1 referred to as “Kim” throughout); Lee, et al. (US PG PUB 2021/0125380 A1 referred to as “Lee 80” throughout).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487